Citation Nr: 0014046
Decision Date: 05/26/00	Archive Date: 09/08/00

DOCKET NO. 99-00 808               DATE MAY 26, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUE

Entitlement to special monthly compensation based on the need for
the regular aid and attendance of another person or on account of
being housebound.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to May 1971.

This matter came before the Board of Veterans' Appeals (hereinafter
the Board) on appeal from a July 1998 rating decision from the
Columbia, South Carolina, Regional Office (RO), which, denied
special monthly compensation based on the need for regular aid and
attendance or on account of being housebound. The veteran perfected
a timely appeal to that decision.

REMAND

The veteran's contention that his service-connected paranoid type
schizophrenia is so severe that he requires the regular aid and
attendance of another person or is rendered housebound constitutes
a plausible or well-grounded claim. Proscelle v. Derwinski, 2
Vet.App. 629 (1992). Therefore, the Department of Veterans Affairs
(VA) has a statutory obligation to assist him in the development of
his claim.

In reviewing the record, the Board notes that service connection is
in effect for paranoid type schizophrenia, evaluated as 100 percent
disabling, and that the veteran has been evaluated as incompetent.
It is significant to note that the veteran's most recent VA
psychiatric examination was administered in April 1987, because
future examinations were not scheduled after it was determined in
May 1987 that he was permanently and totally disabled due to the
service-connected psychiatric disability. At the time of the April
1987 examination, the veteran reported that he was able to attend
to some of his activities of daily living, but on occasion, his
wife has to help him shave. He also reported that his average day
involves going for a walk, watching television and occasionally
helping around the house. He stated that he does not drive. The
examiner concluded, in pertinent part, that the veteran continues
to function only marginally in a very structured and

- 2 - 

supportive environment; that the veteran was chronically and
permanently unemployable; and that the veteran was not competent to
manage any funds that may be awarded.

In conjunction with his current appeal, the veteran was
administered a VA Aid and Attendance/Housebound Examination in June
1998. The examiner concluded, in pertinent part, that the veteran
lives with several severe medical and psychiatric problems that
render him housebound except with the assistance of his wife. The
examiner stated that these conditions aggravate each other,
especially under stress (such as being alone), which lead to
increased severity of the symptoms. The examiner also stated that
the veteran's cardiomyopathy, hypertension, congestive heart
failure and post-traumatic stress disorder in addition to having
chronic pain from degenerative disc disease and increase d stress
from the diagnosis of hepatitis C in 1997 require an all out effort
to maintain control of each and remain outside of a hospital
setting. Significantly, that VA examination focused primarily on
the veteran's nonservice-connected physical and psychiatric
disabilities.

In the Appeal to the Board (VA Form 9) received in January 1999, it
was asserted that the veteran's service-connected paranoid type
schizophrenia aggravates or causes his physical conditions,
especially under stress.

VA compensation for aid and attendance is warranted where a veteran
of a period of war, "as the result of service connected disability
... is permanently bedridden or so helpless as to be in need of
regular aid and attendance." 38 U.S.C.A. 1114(1) (West 1991)
(emphasis supplied). VA regulations further define the need for aid
and assistance. The specific criteria for establishing a permanent
need for aid and attendance include: inability of claimant to dress
or undress himself (herself), or to keep himself (herself)
ordinarily clean and presentable; frequent need of adjustment of
any special prosthetic or orthopedic appliances which by reason of
the particular disability cannot be done without aid ... ;
inability of the claimant to feed himself (herself) through loss of
coordination of upper extremities or through extreme

3 - 

weakness; inability to attend to the wants of nature; or
incapacity, physical or mental, which requires care or assistance
on a regular basis to protect the claimant from hazards or dangers
incident to his or her daily environment ... It is not required
that all of the disabling conditions enumerated in this paragraph
be found to exist before a favorable rating may be made. The
particular personal functions which the veteran is unable to
perform should be considered in connection with his or her
condition as a whole. It is only necessary that the evidence
establish that the veteran is so helpless as to need regular aid
and attendance, not that there be a constant need ... 38 C.F.R.
3.352(a) (1999).

Housebound benefits are payable if the veteran is permanently
housebound by reason of service-connected disability or
disabilities. This requirement is met when the veteran is
substantially confined to his or her dwelling and the immediate
premises or, if institutionalized, to the ward or clinical area,
and it is reasonably certain that the disability or disabilities
and resultant confinement will continue throughout his or her
lifetime. 38 C.F.R. 3.350(i) (1999).

The April 1987 VA psychiatric examination did not indicate whether
the service- connected paranoid type schizophrenia results in the
veteran being unable to care of his daily needs without the regular
aid and attendance of another person or whether the veteran was
housebound. The Board finds that a medical opinion regarding these
issues is appropriate.

To ensure that the VA has met its duty to assist the claimant in
developing the facts pertinent to the claim, the case is REMANDED
to the RO for the following development:

1. The RO should furnish the appellant the appropriate release of
information forms in order to obtain copies of any medical records
from private physicians regarding treatment from 1998 until the
present.

4 - 

2. The RO should obtain any additional treatment records from the
VA medical facility located in Charleston, South Carolina, covering
the period from June 1998 to the present.

3. Thereafter, a VA psychiatric examination should be conducted in
order to determine the severity of the veteran's psychiatric
disorder. The claimsfolder should be made available to the examiner
in conjunction with the examination. All testing deemed necessary
should be performed. Following the examination, it is requested
that the examiner provide an opinion as to whether the veteran's
service-connected psychiatric disability, alone, has rendered him
in need of regular aid and attendance of another person to function
in day to day living or to protect himself from hazards or dangers
incident to his daily environment. The examiner should also provide
an opinion as to whether the veteran's service connected
psychiatric disability has rendered him housebound. Reference must
be made to the specific criteria noted above in 38 C.F.R. 3.350(i)
and 3.352(a). If necessary to properly evaluate these matters, an
accompanying special examination for housebound/aid and attendance
status should be conducted, and the examiner should be asked to
focus attention to the question of whether the veteran requires aid
and attendance, or is housebound, solely as a result of the
service-connected schizophrenia.

- 5 -

Thereafter, the case should be reviewed by the RO. If the benefit
sought on appeal remains denied, the veteran and his representative
should be furnished a supplemental statement of the case, and
afforded the specified time within which to respond thereto with
additional argument and/or evidence. Thereafter, the case should be
returned to the Board for appellate consideration, if otherwise in
order. The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

D. C. Spickler 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

6 - 



